DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
This Non-Final action is in reply to the entered RCE.
Claims 1-141 were previously canceled.
Claims 142, 147-148, 151, 154, 158, and 161 have been amended.
Claims 142-162 are currently pending and have been examined.

Response to Amendment
The TD filed was reviewed and approved as of 4 January 2021 and is sufficient to overcome the double patenting rejection previously raised.  Applicant’s amendments are sufficient to overcome the objections and 112 rejections previously raised.
Applicant’s amendments are insufficient to overcome the 101 rejections previously 

Response to Arguments
Applicant’s arguments filed on 29 January 2021 have been fully considered but are not persuasive. 
Applicant argues the amendments sufficiently overcome the 101 rejection because the claims incorporate features of the interface and devices, that similar to claims 142 and 162, amount to significantly more and integrate the abstract idea into a practical application.  
Specifically, applicant argues that the claim amendments establish the processor’s receipt of a linking request and display generation is further clarified and overcomes the 101. Examiner respectfully disagrees.
The amended claims set forth additional storage and display limitations that merely recite insignificant extra solution activity.  The claims fail to clarify how the resource selection is done, how the association is done, where the association is stored or any details as to the function aspects of the interface itself or how it is generated beyond that it is done by a processor.  See updated grounds of rejection below, including the 112s below.  The 101 rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 158 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 158 sets forth a series of limitations that lack clarity with regards to what functions occur automatically by the elements of the system vs. steps taken by users merely interacting with system elements, how they occur and where they occur.  
Specifically, the claims recite storing a plurality of resources in an electronic box of a user interface associated with a database in a memory.  It is unclear if the electronic box is a feature of the interface, the database or the memory, how is data stored in the interface?  Is it merely input or represented in the interface but stored in the database in the memory?  Clarification is required.
The amended claims recites receiving a resource selection from the first display at the user interface based on generation of the first display.  It is unclear if the selection is made automatically or merely by a user via the display in the interface.  Additionally, it is unclear how the receipt of the selection is based on the generation of the display, if it is automated is it in response to the generation of the display, further if it is automated, how is the selection automatically done and executed from the display.  Clarification is required.

The amended claims recite determining by a processor at the user interface that the second resource is view eligible based on association.  It is unclear if the determining is happening at the user interface or by a processor, is the processor at the interface, is the determination illustration as a result on the interface but done by the processor?  Clarification is required.
The amended claim recite establishing a link between resources by the processor at the interface.  It is unclear if the link is merely a representation in the interface, how it is done by the processor, or if the link is some sort of association in the memory.  Clarification is required.
Overall, it is unclear what limitations are done by which elements, which steps are performed in an automated fashion, where the automated steps occur, how they are performed or if specific user inputs are received via the interface which trigger automated functions.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 158-161 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

This judicial exception is not integrated into a practical application.  The claim recites utilizing devices and receiving data over a network, storing resources, generating displays at interfaces including representations, storing selections in memory in a processor, memory or database, associating data in memory, and receiving, determining, generating, at an interface and by a processor from devices over a network. These steps are recited at a high level of generality and amount to mere data gathering, storage and displaying/outputting/transmission, which are forms of insignificant extra solution activity. Merely performing steps over a network by devices, at an interface and/or by a processor simply apply the exception in a general computerized environment.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount 
For the receiving, storing, and displaying/generating displays steps that were considered extra solution activity, these steps are re-evaluated under step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the storage, interface/display are anything other than generic off the shelf computer components, and the Symantec, TLI and OIP Techs courts decisions references in MPEP 2106.05(d) indicate that mere data collection and receipt or outputting/generating displays are well-understood, routine and conventional functionality when claimed in a merely generic manner, as they are here.  
Dependent claims 159-161 are dependent upon claim 158 and include all of the limitations of the parent claim, and therefore recite the same abstract idea. The additional receiving, determining, associating, and identifying steps merely narrow the abstract idea that is considered a mental process by describing additional observation and evaluation functions that could be performed mentally.  The additional receiving and displaying do not introduce new additional elements that would transform the claims into a patent eligible invention by integrating the exception into a practical application nor do they amount to significantly more.
For these reasons, there is no inventive concept and claims 158-161 are 

Allowable Subject Matter
Claims 142-157 and 162 are considered allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




                                                                                                                                                                                                  
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623